ACCEPTED
                                                                                                                                14-14-00808-CV
                                                                                                                FOURTEENTH COURT OF APPEALS
                                                                                                                             HOUSTON, TEXAS
                                                                                                                           7/10/2015 2:40:04 PM
                                                                                                                          CHRISTOPHER PRINE
NOTICE: DOCUMENT CONTAINS                                                                                                                CLERK
SENSITIVE INFORMATION
                                                        CAUSE NO. 2006 47105
         IN THE MARRIAGE                                              §          IN THE DISTRICT COURT
                                                                                                           FILED IN
         STEVEN W. ARD and                                            §         311 TH JUDICIAL14th COURT OF APPEALS
                                                                                                DISTRICT
                                                                                                        HOUSTON, TEXAS
         MARSHA ARD-PHILLIPS                                          §         HARRIS COUNTY, TEXAS2:40:04 PM
                                                                                            7/10/2015
                                                                                                  CHRISTOPHER A. PRINE
               APPELLANT’S FIRST REQUEST FOR SUPPLEMENTAL                                                Clerk
                                                                                                CLERK’S RECORD


Dear Harris County District Clerk,

Please see below, my request for supplemental records from corresponding cases 2001-38760 and

2006-47105 for the appellate record cause number14-14-00808-CV in the 14th Court of Appeals.
Please let me know the additional cost.

Thank you.

/s/ Marsha Phillips

Cause no. 2001-38760                      Documents requested for Appellate Clerk’s Record by image number.

Please state the title of the documents for the X-Casefile Documents.

64138687           Respondent's Response to Zimmerman, First Set of                06/08/2004 5     Interrogatories to Steve Ard

64138702           Respondent's Response to Zimmerman, Requests for06/08/2004                       4       Disclosure to Steve Ard

64138708           Steve Ard's Response to Zimmerman Requests for 06/08/2004 8                      Production to Steven Ard

64138715           Respondent's response to Zimmerman, Requests for 06/08/2004                  7   Admissions to Steve Ard

64293731           letter   05/28/2004       letter of Ard commingling our legal documents 1         pg.

·> 64149533        Affidavit of Marsha ArdPhillips       02/17/2004       1   paid Nichols w/ own money

64136745           Respondent, Steve Ard’s Motion to Strike Petition in Intervention 1/08/2004              3

64136746           Affidavit of Steven W. Ard            01/08/2004       1 Ard paid Morris

64213823           Third Amended Counter-Petition for Divorce             08/25/2003       10

64213929           Counter-Respondent's Answer to Second Amended Counter-Petition for Divorce 08/19/2003                      3

64213928           Second Amended Counter-Petition for Divorce 08/18/2003                  9

64217243          TX Subpoena for Witness Subpoena/Dukes Tectum Pursuant to 05/08/2003 TX Ru Cave Pros 176 3

15504584           NOTICES            02/21/2003         97     Interreges, answers, petitions for divorce, MP affidavits

5501371            X-CASEFILE DOCUMENTS                  149     MP responses to Morris in Grievance
Appellant’s Request for Supplemental Clerk’s Record   July 10, 2015                                          Page 1 of 5
15501372           X-CASEFILE DOCUMENTS                   85    Ard’s Grievance on Morris

15501373           X-CASEFILE DOCUMENTS                   122      Morris Reply to Ard’s grievance

15501374           X-CASEFILE DOCUMENTS                   67     Ard’s response to Morris reply

15504522           X-CASEFILE DOCUMENTS                   4      8/25/02 MP exhibits for jury trial

15504532           PLEADINGS         Ard’s 3rd amend carpet divorce            10

15504586           X-CASEFILE DOCUMENTS                   12 MP reply to art’s mo. part sum judge

16131266           X-CASEFILE DOCUMENTS                   26 Dry Swenson n Ard

16131272           X-CASEFILE DOCUMENTS                   96 Mc Gregory recs Ard

16132204           X-CASEFILE DOCUMENTS Dr. Rosenstock                         Ard 23

16132206           X-CASEFILE DOCUMENTS Dr. Axelrod Ard                        Ard 26

16233914           MOTION             174       MP’s motion for summary judgement on

.> 64109859        Exhibit 1           4 yr. sol law      15

64138567           Financial Information Statement Ard – 0ct. 18, 2001                    2

Cause No. 2006-47105                           Documents requested for Appellate Clerk’s Record - by image no. low to high.
32840679 ORDER GRANTING PRODU OF DOCU SIGNED 10/03/2007 TEMP ORD SIGNED W/O CHIL 10/03/2007 3
33423444 ORDER GRANTING MOTION TO ENFORCE JUDGMENT SIGNED 10/25/2007 2
42630995 Respondent First Amended Answer                               06/25/2009         3
42792168 – In previous docket list but not on current HCDC website
42934397 ORDER APPROVING STIPULATION SIGNED                            Jury to hear the entire case    07/20/2009    1
43297733 ORDER GRANTING WITHDRAWAL OF ATTORNEY SIGNED                                     09/04/2009   2
44505937 Opposed Motion For Withdrawal of Counsel: 07/02/2009                           4
44505938 Order On Motion For Withdrawal of Counsel                             : 07/02/2009     2
44505939 Opposed Motion For Continuance                                07/02/2009     3
44505942 Order On Opposed Motion For Continuance 07/02/2009                           1
44509500 respondent's response to petitioner's motion for summary judgment                             11/20/2007        12
44509684 first amended counter-petition for divorce                            06/25/2009       9
44509710 Respondent's Response To: Petitioner's Response To Respondent's "Request For" Mo To Modify Temp
         Orders, Add’l Tem Orders and Second Add’l Temp Orders; and To Consol Same 11/26/2007 2
44509713 Respondent Marsha Ard-Phillips' Supporting Affidavit11/05/2007                         2
44509733 Amended Motion To Modify Temporary Orders, Additional Temporary Orders, and Second Additional
         Temporary Orders and; To Consolidate Same                     11/21/2007 4
Appellant’s Request for Supplemental Clerk’s Record    July 10, 2015                                          Page 2 of 5
44509734 Order on Motion To Compel Discovery and For Sanctions 04/22/2008                             2
44510104 SUBPOENA DUCES TECUM                            01/16/2007           3
44511120 Docket sheet                          09/21/2009             8       hand written
44511124 Exhibit C                    09/21/2009         1            Kamin’s Affidavit for Atty Fees for $177,238.
44511127 ORIGINAL PETITION IN INTERVENTION                            09/21/2009 4
4512381 respondent's response to petitioner's motion for summary judgment                             03/18/2008      12
44524442 Exhibit B                    02/25/2008         1            Ard’s Mo Sum Jud 2/25/2008
44524621 Exhibit 1                    04/28/2008         1            ltr. From Judge Burg re: $356K house proceeds
46360446 Response to Motion to enter order and order of judicial determination on Jenkins and kamins proof of claim
         in bankruptcy court case no 09-37734 chapter 7                               09/14/2010      2
46360451 Exhibit A                    09/14/2010         1            Hohenburger’s Proposed Order on Jud Determination
46724022 Opposed Motion to Modify Temporary Spousal Support and Order Setting Hearing                          10/20/2010    2
46724023 Exhibit A                    10/20/2010         1            Ard’s income for Mo. Modify
46724024 Exhibit B                    10/20/2010         1            Ard’s income for Mo. Modify
46724025 Exhibit C                    10/20/2010         1            Proposed Order for. Mo... Modify
46963630 Objection to Consolidation of Hearings Scheduled on Nov. 23, 2010, Participation of Attorneys Allan Cease,
         Charles Long & William Harris in any further state court bankruptcy hearings & participation of Eileen Gaffney in
         a modification of the Judicial Determination                         11/16/2010      2
46933470 Response to Motion for Rendition of Determination                        1
47058556 ORDER SIGNED AWARDING ATTORNEY FEES 11/23/2010                               2
57082806 Respondent's Response to Petitioner’s Motion to Compel of JULY 26, 2013.                              08/27/2013    6
57507109 5th Amended Proposed Division of Property of Marsha Phillips 09/27/2013                       4
57508241 Counter-Petitioner's Exhibit List Part II with Proof of Service 09/27/2013                   6
57871176 Opposed Motion To Transfer                                   10/16/2013      3
59882854 Supplemental Second Amended Counter-Petition For Div: 03/04/2014                             3
60619091 Notice of Submission                            04/30/2014           5
60619615 ORDER SIGNED DENYING TRANSFER                                04/29/2014      1
61496147       Exhibits from 6.10.2009 deposition - exhibits 1 through 36 only 07/07/2014 36 (Ard’s deposition)
61531107 Petitioner’s 5th Amended Prop. Div. Prop. 7/9/2014 5
61673989       Petitioner’s 6th Amended Prop. Div. Prop. 7/9/2014 7 (includes 3 pgs of duplicates)
________ (61673989) Counter-Petitioner’s 6th Amended Prop. Div. Prop. Filed 7/21/2014 envelope #1881342 3
         Refiled July 2, 2015 envelop # 5924240 transaction # 9717885                     6


Appellant’s Request for Supplemental Clerk’s Record   July 10, 2015                                            Page 3 of 5
________ Counter-Petitioner’s Sworn Inventory filed July 8, 2014 envelope #1761504, refiled July 10, 2014 envelope#
         1737380. Refiled July 12, 2014 envelope # 1806052. Still missing. Re-filed July 2, 2015 envelope # 5922553
         transaction #9717713 32pg +8 pg with proof of previous filings                     40
________ Any Sworn Inventory & Appraisal filed by Petitioner AFTER his 1st Amend Inv. & Apprais of 9/26/2013 21
62088714 Cover letter to Pet re: QDROs & proposed decree                      08/22/2014      1
62658912 Affidavit of Indigence                          10/07/2014           2
62744787 Appellee’s Contest to Affidavit of Indigence                         10/12/2014      4
62776038 DISTRICT CLERK'S CONTEST OF AFFI OF INDIG TEXAS RULE OF APPELLATE PROC 20.1 10/14/2014                                2
62787633 APPELLANT'S REPONSE TO APPELEE'S CONTEST TO AFFIDAVIT OF INDIGENCE                                      10/15/2014    8
62787634 AFFIDAVIT OF GOVERNMENT ENTITLEMENT                                  10/15/2014      3
62821250 Court of Appeals Fourth District (letter to judge regarding appellant's aff of indigence) 10/16/2014                  4
62823027 Court Reporter’s Contest of Affidavit of Indigence 10/17/2014 2
62857234 Respondents Not of Past Due Findings of Fact & Conclus of Law from the 269th Judi Dist Ct 10/21/2014 1
62991558 ORDER SIGNED DENYING PAUPER'S OATH                                   10/22/2014      1
63028226 Affidavit of Indigence from TAJS office signed 10/31/2014                            11/03/2014         3
63038277 EXHIBIT 1                    11/03/2014         21           Ard’s written admission of bad to me
63038279 EXHIBIT 3                    11/03/2014         2            Ard’s estimate of estate
63051190 Notice of Submission of Respondents Motion to Modify, Correct or Reform Judgment 11/04/2014                           1
63051191 Proposed Order on Respondent's Motion to Modify, Correct or Reform Judgment                                    1
63090135 Respondent's Amended Request for Documents to be Included in Clerks' Record                             11/06/2014    4
63092622 Filing letter                04/08/2014         2            statement that case is assigned to 311th
63185043 Response to Motion to Modify, Correct, or Reform Judgment                                    11/14/2014        2
63185048 Respondents Reply to Petitioner's Respo to Respon's Mo to Modify Correct or Amend 11/14/2014                          3
63289255 Appellant's Motion for Free Appellate Record and Order for same                              11/20/2014        4
            __________ Appellant's Motion for Free Appellate Record is missing from the HCDC website. It was e-filed
                   10/17/2014 envelope # 2865164              3 Refiled on July 2, 2015 with proof of previous e-filing
                   envelope# 5924330 Transaction #9718052 6
63289262 Proposed Order for Motion for Free App rec 1 filed 10/17/2014
63289258 Attachment B. Respondents Amended Request for Docs to be Included in Clerks Record 11/20/2014                         4
63289260 Respondents Second Request to Prepare Reporters Record                               11/20/2014         2
63289261 Notice of Submission for Motion for Free App Rec                             11/20/2014      1
63837882 ORDER SIGNED GRANTING MOTION TO RULE FOR COSTS                               11/12/2014      1 Not visible on website
63837883 ORDER SIGNED DENYING PAUPER'S OATH (CASE ON APPEAL) 11/12/2014                               2

Appellant’s Request for Supplemental Clerk’s Record   July 10, 2015                                              Page 4 of 5
63842485 Supplemental Request for Documents in District Clerks Records                        01/13/2015      11
64098747 MOTION TO MODIFY ORDER ON JUDICIAL DETERMINATION ON INTERVENTION                                     12/06/2010     2
64098771 Exhibit E                             3         Unopposed order on modifying bkcy stay
64098773 Exhibit C                             1         Affidavit of $177,238. Atty fees
64098792 RELIIEF FROM STAY PARTIAL TRANSCRIPT-RULING ONLY                                             7
64098875 ORDER DENYING OBJECTION TO CLAIM (DOC#57) AND TERM STAY PENDING APPEAL (DOC #43)                                    1
64098882 UNOPPOSED ORDER MODIFYING STAY                                        3
64098883 ORAL ARGUMENT                         19        Hearing in bankruptcy court
64098885 DEBTOR'S OBJECTION TO CLAIM OF JENKINS & KAMIN, LLP (CLAIM#6)                                    3
64098886 Affidavit                    2        My Affidavit to my objection to K’s claim
64098887 Bankruptcy                   1        K’s Proof of Claim
64098891 Rule 11 Agreement                     11/10/2009             1        Cease and Kamin’s 10/12/2009 Rule 11
64998789 Rule 11 Agreement                8/23/2010          2            Cease and Kamin’s agreement on Ard on Intervention fees
65299860 Signed Order                 10/11/2007         1            hand written order setting hearing on motion Compel
65471234 Proposed Order on Request For Notice of Submission                            05/18/2015     1
65471237 Res Mo for Inclusion of Judge Hinohosa signed Order Confirming Jury Verdict of July 27, 2009                        2
________ Envelope # 42793250 Transaction # 7044205 lead document w/ case no. 2006-47105                            14 pgs.
65471238 Proposed Order on Inclusion of documents in Appellate Record 05/18/2015                      1
65471239 Objection to Appellate Record                                05/18/2015       1
65735902 Requested Stipulation and Production of Copy of Court Order 06/08/2015                       1
65823901 Order signed setting hearing on Notice of Submission                      1
65942043 Objection to Notice of Hearing on Setting of hearing on Submission 1
Along with these documents, please include the following:
    1. Any requests from Petitioner for items to be included in the Reporter’s transcript or Clerk’s appellate record.
    2. All clerk and court reporter requests for appellate records for the Appellate court record not included in the
         Appellate record filed April 17, 2014.
    3. In case no. 2001-38760, if the image number changes from document’s number in this request, a list of the
         new document’s title and its corresponding image number.
Thank you.
Marsha Phillip




Appellant’s Request for Supplemental Clerk’s Record   July 10, 2015                                           Page 5 of 5